In a proceeding pursuant to CPLR article 78, inter alia, to "rescind” petitioner’s demotion from the rank of police captain to that of police lieutenant, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated December 4, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The proceeding was properly dismissed pursuant to the doctrine of res judicata. (See Matter of Reilly v Reid, 45 NY2d 24.) Hopkins, J. P., Titone, Lazer and Gibbons, JJ., concur.